            Case 1:18-cv-05608-PAC Document 19 Filed 03/23/19 Page 1 of 3



                              Kevin T. Conway, Esq.
                                     Attorney at Law
                                        Licensed in
                                        n.y., n.j., ct.

80 Red Schoolhouse Road, Suite 110                 c/o DeCotiis, Fitzpatrick, Cole & Giblin, LLC
Spring Valley, NY 10977                            500 Frank W. Burr Blvd., Ste. 31
Tel: (845) 352-0206                                Teaneck, NJ 07666
Fax: (845) 352-0481                                Tel: (201) 928-1100


                                         March 23, 2019


The Honorable Judge Paul A. Crotty
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

       Re: 1:18-cv-05608-PAC Plaintiff’s Fourth Letter Motion for Extension of Time within
       Which to Effectuate Service on John Doe Defendant

Dear Judge Crotty:

       Pursuant to Fed. R. Civ. P. 4(m), Plaintiff, Malibu Media, LLC, move for entry of an order

extending the time within which Plaintiff has to serve the John Doe Defendant with a Summons

and Complaint, and states:

       1.       Plaintiff commenced this action against the internet subscriber assigned IP

207.38.134.2 (“Defendant”) on June 20, 2018, at which time it filed a complaint alleging that

Defendant copied and distributed one or more of Plaintiff’s copyrighted works, all without

Plaintiff’s consent. See CM/ECF 1. Plaintiff asserted a claim for direct copyright infringement,

and requested that Defendant delete and permanently remove, and be enjoined from continuing to

infringe, Plaintiff’s copyrighted works. See id.

       2.       On July 1, 2018, Plaintiff filed its Motion for Leave to Serve a Third-Party

Subpoena Prior to a Rule 26(f) Conference [CM/ECF 11] in order to serve a third-party subpoena




                                                   1
            Case 1:18-cv-05608-PAC Document 19 Filed 03/23/19 Page 2 of 3



on Defendant’s ISP. Plaintiff’s Motion currently remains pending before the Court. Without

permission to serve the subpoena on the ISP, Plaintiff cannot learn the Defendant’s identity and is

therefore unable to proceed with its case.

       3.       On November 18, 2018, Plaintiff was supposed to file the Second Motion for

Extension of Time requesting this Honorable Court grant a sixty-day extension to effectuate

service. However, due to a clerical error, the extension was never filed. Plaintiff sincerely

apologizes to this Honorable Court for the oversight.

       4.       On January 21, 2019 Plaintiff filed its Third Motion for Extension of Time to

Effectuate Service [CM/ECF 18] and at this time, Plaintiff’s Motion for Extension of Time to

Effectuate Service also remains pending before this Honorable Court. Because Defendant’s

identity remains unknown, Plaintiff is unable to comply with the current service deadline.

       5.       Procedurally, Plaintiff respectfully requests that the time within which it has to

effectuate service of the summons and Complaint on Defendant be extended until at least sixty-

five (65) days, or until May 31, 2019.

       6.       This motion is made in good faith and not for the purpose of undue delay.

       7.       None of the parties will be prejudiced by the granting of this extension.

       WHEREFORE, Plaintiff respectfully requests that the time within which it has to effectuate

service of the summons and Complaint on Defendant be extended until May 31, 2019. A proposed

order is attached for the Court’s convenience.

       Dated: March 23, 2019                          Respectfully submitted,

                                              By:     /s/ Kevin T. Conway
                                                      Kevin T. Conway, Esq. (KC-3347)
                                                      80 Red Schoolhouse Road, Suite 110
                                                      Spring Valley, New York 10977-6201
                                                      T: 845-352-0206
                                                      F: 845-352-0481



                                                 2
         Case 1:18-cv-05608-PAC Document 19 Filed 03/23/19 Page 3 of 3



                                                     E-mail: ktcmalibu@gmail.com
                                                     Attorney for Plaintiff




                                CERTIFICATE OF SERVICE

        I hereby certify that on March 23, 2019, I electronically filed the foregoing document with
the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record and
interested parties through this system.

                                                            By: /s/ Kevin T. Conway




                                                3
